Citation Nr: 0916358	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  06-38 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for service-connected diabetes mellitus (Type II).  

2.  Entitlement to a compensable rating for service-connected 
impotence.  

3.  Entitlement to a compensable rating for service-connected 
nephropathy.  

4.  Entitlement to a disability rating in excess of 30 
percent for coronary artery disease, status post coronary 
artery bypass graft.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran increased ratings for diabetes 
mellitus, with nephropathy and impotence, and for coronary 
artery disease, status post coronary artery bypass graft.  
The Veteran was also denied a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).  The Veteran subsequently initiated and 
perfected appeals of these rating determinations.  In January 
2009, the Veteran testified via video before the undersigned 
Acting Veterans Law Judge.  

The Board observes that within the April 2006 rating decision 
on appeal, the Veteran was denied an increased rating for 
service-connected diabetes, with nephropathy and impotence, 
considered as a single issue.  However, the RO has 
subsequently separated the Veteran's diabetes-related 
complications, impotence and nephropathy, into independent 
issues, as noted above.  See 38 C.F.R. § 4.14 (2008); Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994).  These issues all 
remain on appellate status.  

The Veteran also perfected an appeal of the RO's denial of 
service connection for peripheral neuropathy.  However, a 
rating decision in May 2008 granted service connection for 
peripheral neuropathy, constituting a full grant of the 
Veteran's claim.  The record does not indicate that he 
appealed either the initial rating or the effective date 
assigned for that disability.  Therefore, no issue concerning 
peripheral neuropathy remains on appeal.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks increased ratings for his diabetes, 
nephropathy, impotence, and coronary artery disease.  At his 
January 2009 personal hearing, he testified that he was 
afforded VA compensation and pension examination as recently 
as November 2008 at a VA facility in Winston-Salem, North 
Carolina.  He also stated he was afforded VA outpatient 
treatment as recently as September 2008 at a VA facility in 
Hamlet, North Carolina.  Review of the record does not 
indicate any VA treatment records or examination reports more 
recent than September 2007 have been obtained.  VA is 
obligated to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  This duty 
includes obtaining pertinent medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2008).  Therefore, these issues on appeal must be remanded in 
order for this pertinent VA medical evidence to be obtained 
and considered prior to any final adjudication.  

The Veteran has also perfected an appeal on the issue of 
entitlement to a TDIU.  However, because this issue is 
inextricably intertwined with his claims for increased 
ratings being remanded herein, it will be deferred pending 
resolution of the increased rating claims.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  


Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should request any of 
the Veteran's examination reports and/or 
outpatient treatment notes not already of 
record from September 2007 to the present, 
from all VA facilities at which he has 
been afforded treatment, to include VA 
facilities in Winston-Salem and Hamlet, 
North Carolina.  If no such records are 
available, that fact must be documented 
for the record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO or AMC 
should then adjudicate the Veteran's 
pending claims in light of any additional 
evidence added to the record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished with a supplemental statement 
of the case and be afforded the applicable 
opportunity to respond before the record 
is returned to the Board for further 
review.  

The Board offers no opinion at this time regarding the 
ultimate outcome of this appeal.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

